Citation Nr: 0512602	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, status post medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that increased the evaluation of the veteran's 
service-connected left knee disability from 0 to 10 percent 
disabling, effective July 10, 2002.

In November 2004, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his knee disability warrants a 
higher evaluation than the 10 percent rating he is currently 
assigned.  Specifically, he testified during the November 
2004 hearing that this disability has progressively been 
getting worse and he requested a new VA examination.  He 
explained that the ranges of motion as reflected on the most 
recent VA examination report in September 2004 are not 
inaccurate.  The veteran also submitted additional medical 
records at the hearing that are dated after the September 
2004 VA examination and show his report of worsening 
symptomatology.  

The Board acknowledges that the last VA examination in 
September 2004 is fairly recent; however, in view of the 
veteran's disagreement with the findings from that 
examination as well as his testimony as to progressively 
worsening symptomatology, he should be afforded a new VA 
examination in order to accurately ascertain the current 
severity of his service-connected residuals of a left knee 
injury, status post medial meniscectomy.  38 U.S.C.A. 
§ 5103A(d); see also VAOPGCPREC 11-95 (1995) (VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected left knee disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should clearly 
report all clinical findings, and opine 
regarding the degree of all associated 
functional impairment.  The examiner 
should specifically comment on the 
presence or absence of arthritis, report 
ranges of motion of the right knee, and 
ascertain the presence, and severity, of 
any instability or laxity of the knee.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
an increased evaluation for his service-
connected left knee disability can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




